DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 5/18/2022 is acknowledged.
Applicant’s election without traverse of:
(i) gemcitabine linked to DHA, at the 3’ position, i.e., Formula IVC, as the active compound;  
(ii) α-tocopherol polyethylene glycol 1000 succinate (TPGS) as the pegylated vitamin E compound;
(iii) lecithin as the oil phase component; and
(iv) glycerol monostearate as an additional oil phase,
Claims 1-5, 7-13, and 16 read on the elected group and species, in the reply filed on 5/18/2022 is acknowledged.  The Examiner notes that the indication of Formula IVC does not match gemcitabine linked to DHA (it is a gemcitabine linked to EPA, which does not read on claims 3, 5).  Based on the indication that claims 3 and 5 read on the elected species, the Examiner construes the elected active compound to correspond to the compound of claim 5; i.e., IIIA (aka DHA-dFdC), in which the docosahexaenal moiety of docosahexaenoic acid is attached at the R1 position of Formula I (claim 4):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

IIIA (DHA-dFdC)
(4Z,7Z,10Z,13Z,16Z,19Z)-N-(1-(3,3-difluoro-4-hydroxy-5-(hydroxymethyl)tetrahydrofuran-2-yl)-2-oxo-1,2-dihydropyrimidin-4-yl)docosa-4,7,10,13,16,19-hexaenamide


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Gemcitabine
2’,2’-difluorodeoxycytidine (dFdC)
(R1, R2 and R3 of Formula I are H;
Formula I of claim 4 does not require the specific enantiomer depicted)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Docosahexaenoic Acid (DHA)
(4Z,7Z,10Z,13Z,16Z,19Z)-docosa-4,7,10,13,16,19-hexaenoic acid
Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.
Claims 6, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the elected compound (structure IIIA; see 25:15), the compound is a docosahexaenamide, containing an amide linkage, not a carboxylic acid linkage.  Thus, while the acid moiety may be derived from docosahexaenoic acid, confusingly the elected compound does not “comprise docosahexaenoic acid” (claim 3), but does comprise a docosahexaenal moiety (to “comprise … [an] acid” would require an additional -O- atom linking the acyl (R-C=O) and N atom.  It is confusing the precise meaning of claim 3.  
Regarding claim 4, R1 must be the aldehyde of docosahexaenoic acid (R1 would correspond to an omega-3 polyunsaturated fatty aldehyde, not the fatty acid recited).  It is confusing whether claim 4 reads on the elected compound.  The Examiner construes the “an omega-3 polyunsaturated fatty acid” choice for R values including R1 to actually indicate the fatty aldehyde (an omega-3 polyunsaturated enal) moiety, such as docosahexaenal, as required by the depicted structures of the specification.
With respect to claim 5, the docosahexaenoyl portion of the name similarly does not make clear that the connecting moiety between gemcitabine and docosahexaenoic acid is an amide (without an -O- atom between the acyl and N atom).
Based on structure IIIA, for the purpose of applying prior art, the elected DHA-dFdC compound is presumed to be linked using the amide group depicted (disclosed IIIA), not to “comprise docosahexaenoic acid”, not to have “an omega-3 polyunsaturated fatty acid” choice for R1 and not to have a docosahexaenoyl portion of the name.  This agrees with the prior art indication that DHA-dFdC corresponds to the following compound:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

See Naguib et al. (“Synthesis, Characterization, and In Vitro and In Vivo Evaluations of 4-(N)-Docosahexaenoyl 2', 2'Difluorodeoxycytidine with Potent and Broad-Spectrum Antitumor Activity”; 2016 Neoplasia; 18: 33-48; http://dx.doi.org/10.1016/j.neo.2015.11.012; IDS reference); abstract, naming “4-(N)-Docosahexaenoyl 2', 2'Difluorodeoxycytidine (DHA-dFdC)”, Structure (3) of Scheme 1.
Claim 1 and claims dependent therefrom (excluding claims 2, 4), is further confusing with respect to the metes and bounds of “nucleobase analogue moiety” (line 2).  The 4th paragraph of the disclosure at p. 19 through 4th paragraph of p. 20 describe some analogue choices; however, the term “analogue” does not clearly define which compounds/moieties are embraced, and which are outside the metes and bounds of the claim.  While some examples are given, which are clear, which non-named examples is not clear.  There are further “analogues” that define nucleobase analogues:  Purine analogues are antimetabolites that “mimic the structure of metabolic purines”.  Mimic of structure is a description with nebulous boundaries.  It is not clear which compounds satisfy the recited nucleobase “analogues” or disclosed antimetabolites, and are within and which are excluded by the claims.
Additionally, there are lists, such as 4th paragraph of p. 20, last sentence that names alternative choices, “gemcitabine, … didanosine, … or combinations thereof”.  It is not clear what is meant by a combination of, say, gemcitabine and didanosine.  Does this mean both these compounds are somehow linked in a single “active compound” (if so, how?), or that the composition comprises two unique “active compounds”, both separately being present in the nanoparticle? Or some other meaning is intended?
Claim 1 and claims dependent therefrom (excluding claims 2, 4-5) is further confusing what is meant by “prodrug thereof” (claim 1, line 4). To the Examiner’s understanding compound IIIA is known in the art to be “a lipid prodrug of gemcitabine” (see Coppens et al.; “Gemcitabine Lipid Prodrugs: The Key Role of the Lipid Moiety on the Self-Assembly into Nanoparticles”; 2021; Bioconjugate Chem.; 32: 782-793; title; abstract; Figure 2 # 10).  Thus, in the “prodrug” alternative of the elected active compound, this embraces a prodrug of a prodrug.  It is not clear how this “prodrug” would satisfy the definition of a prodrug (a prodrug is defined to be biologically inactive, but is is metabolized in the body to produce a drug; see https://www.merriam-webster.com/dictionary/prodrug).  Thus, the claimed “prodrug” of line 4 of claim 1, of DHA-dFdC (i.e., a prodrug of a prodrug) does not appear to meet the characteristics required by this definition of a prodrug. Thus, it is unclear what is meant by this alternative; whether the elected compound is what is considered a claimed prodrug, or alternatively the claimed prodrug means some further chemical modification of DHA-dFdC is additionally required.  If the later, it is confusing how the prodrug definition would be met by the further modified compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumper et al. (US 2011/0195030 A1; 2011; IDS reference), in view of Cui et al. (US 2017/0157162 A1; 2017; IDS reference).
Mumper teaches nanocapsule and nanoemulsion particle (nanoparticle) compositions can comprise a pharmaceutically acceptable liquid oil phase, a surfactant and optionally a co-surfactant (abstract).
Among Chemotherapeutic agents, Gemcitabine is taught [0115] (Applicant elected nucleobase analogue moiety, part of (i)).
Within the liquid oil cores, various nanoparticle compositions can comprise, inter alia, α-tocopherol polyethylene glycol 1000 succinate (TPGS) (vitamin E TPGS; Applicant elected 1000 pegylated Vitamin E compound, with 1000 MW, reading on claims 1, 9, 10; Applicant choice, (ii)).
Dispersions of active compounds can be prepared in water suitably mixed with a surfactant, or in oils; proper fluidity can be maintained for example by use of lecithin [0138], reading on Applicant choice, (iii), reading on claims 1, 11.
In certain embodiments the liquid oil phase can comprise glyceryl monostearate or triglycerol monostearate (glycerol monostearates, reading on Applicant choice, (iv)), reading on claims 12-13.
Mumper teaches active compounds in amounts including 6% w/w, drug/oil (Table 4), construed as being above the “up to” amount of claim 7, but within the range of claim 8.  Particle sizes less than 200 nm are taught [0204], reading on claim 16.
Thus, Mumper teaches gemcitabine, TPGS, lecithin and glycerol monostearate, which would have been obvious to combine, and amounts and sizes of claims 8 and 16.  Mumper does not teach the gemcitabine being covalently linked to an omega-3 polyunsaturated fatty acid moiety (although fatty acids are taught and esterified fatty acids are named; see [0015], [0018], [0083], including linoleic acid (an omega-6 polyunsaturated fatty acid; Table 1), or covalently linked to the elected docosahexaenal moiety of docosahexaenoic acid (required by claims 3, 5).
The present invention relates to a method of treating, inter alia, cancer.  The method is further defined as overcoming resistance to the anti-cancer agent [0022].  For examples using taxol, formulations led to log reductions in IC50 in human cancer lines [0215], Table 6.
Cui teaches nucleobase analogue derivatives and their applications (title); the disclosed compounds have a nucleobase moiety and an omega-3-polyunsaturated fatty acid moiety; methods of using these compounds for treatment of cancers are also disclosed (abstract; claim 1).  Gemcitabine (2’,2’-defluorodeoxycitidine, dFdC) is a deoxycytidine analogue, approved by the USFDA for treatment of various solid tumors including ovarian cancer, non-small cell lung cancer, pancreatic cancer and breast cancer, and is an attractive candidate for combination therapy, due to its favorable toxicity profile [0098]. Omega-3 PUFAs include docosahexaenoic acid (DHA), considered the most potent omega-3 PURA, because it has the longest chain (22 carbons) and the highest degree of unsaturation (6 double bonds); not only is DHA benefitial due to potent anti-inflammatory properties, there is growing evidence that DHA can inhibit cancer cell growth directly [0101].
Figure 1 depicts the synthesis of 4-(N)-DHA-Gem [0009], which is also labeled DHA-Gem, and named as the same compound of instant claim 5 [0136]; see claim 13.  The product of Figure 1 corresponds to Applicant elected DHA-dFdC.
IC50 values of Gem-DHA are lower by at 2-4 orders of magnitude than Gemcitabine HCl (Table 3); suggesting lower concentrations 
The skilled artisan would have found it obvious to select DHA-Gem taught by Cui for inclusion into the nanoparticles of Mumper, in place of gemcitabine.  DHA-Gem is sufficiently soluble, at least 0.4 mg/mL, or 4%, in octanol (a hydrophobic solvent) [0141], to predict at least similar solubility in the oil phase of the Mumper nanoparticles.  With higher potency, the skilled artisan would have predicted at least as potent anti-cancer activity as the Mumper nanoparticles comprising gemcitabine, if not higher potency, and permitting reduced concentrations, from 2-4 orders of magnitude, achieving equivalent anti-cancer.  This improvement favors the Cui DHA-Gem in place of gemcitabine, providing motivation for the substitution, rendering obvious the elected embodiment of the claims.  Regarding claim 7, based on a starting concentration of 6% taught for active compounds by Mumper, reduction of concentration by even 1-2 orders of magnitude (i.e., concentration within nanoparticles of less than 0.6%), would have been obvious, to save cost of active compound, and would have been reasonably expected to have comparable, if not better, anti-cancer efficacy, based on the improvement taught by Cui.  Thus, the claims would have been obvious at the time of the effective filing date of the instant application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611